Citation Nr: 0312917	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  01-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for left shoulder 
bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from June 1987 to October 
1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) Houston, Texas, regional 
office (RO).  The Board remanded the case in August 2001.  
The Board attempted to accomplish additional development 
internally in August 2002.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

2.  The veteran does not currently have a sinus disability.

3.  The veteran does not currently have a left shoulder 
disorder.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.385 (2002).

2.  A sinus disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.  A left shoulder disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  The RO has 
attempted to obtain the veteran's service medical records, 
post service treatment records, but has not been able to 
obtain either.  The RO also scheduled the veteran for 
disability evaluation examinations, but the veteran failed to 
appear.  The veteran has not responded to requests that he 
assist in the development of evidence.  In his claim form, 
the veteran did not report having any post service treatment.  
He simply indicated that the RO should see his service 
medical records.  A computer printout dated in December 1999 
shows that the veteran's file was not of record at the 
Records Management Center.  In addition, a request for 
information dated in January 2000 shows that the Air Force 
Military Personnel Center reported that the records were not 
located at that office.  The RO wrote to the veteran in 
December 1999 and requested that he provide any copies of his 
service medical records, but he did not respond.  The RO 
wrote to the veteran again in January 2000 and again 
requested his assistance in obtaining service medical 
records, but he did not respond.  The letter also outlined 
alternative forms of evidence which could be considered, but 
the veteran did not submit any such evidence.  

The Board remanded the case to the RO in August 2001 to make 
another attempt to obtain the service medical records, to 
attempt to obtain any post service medical treatment records 
which might exist, and to afford the veteran an examination.  
In October 2001, the National Archives and Records 
Administration reported that the veteran's service medical 
records were not located there.  VA audio, ear disease, 
joints, and sinus examinations were scheduled for February 
2002, but the veteran failed to report for any of the 
examinations.  The RO wrote to the veteran in March 2002 and 
advised him of the regulation pertaining to failure to report 
for a VA examination (38 C.F.R. § 3.655); however, the 
veteran subsequently failed to report for additional 
examinations scheduled in March 2002.  In August 2002, the 
Board attempted to accomplish the development which had 
previously been requested in the remand, but no additional 
development of evidence could be accomplished as letters 
mailed to the veteran's address were returned as 
undeliverable.  The Board wrote to the veteran's 
representative and requested a current address, but the 
representative did not provide one.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that in the absence of assistance from the veteran, 
further attempts to develop evidence would be futile.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability, a sinus disability, or a left shoulder 
disability.  As was noted above, the RO was unable to obtain 
any service or post-service medical records, and the veteran 
failed  to report for examinations.  Although the veteran has 
given his own opinion that he has such disorders which began 
during service, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board 
concludes that a hearing loss disability, a sinus disability 
and a left shoulder disability were not incurred in or 
aggravated by service.




ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for a sinus disorder is 
denied.

3.  Entitlement to service connection for left shoulder 
bursitis is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

